

116 HR 5574 IH: Preserving Small Business Lending Act of 2020
U.S. House of Representatives
2020-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5574IN THE HOUSE OF REPRESENTATIVESJanuary 10, 2020Mr. Williams (for himself, Mr. Gooden, Mr. John W. Rose of Tennessee, Mr. Barr, Mr. Loudermilk, and Mr. Budd) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo repeal the small business loan data collection requirement established by section 1071 of the
			 Dodd-Frank Wall Street Reform and Consumer Protection Act.
	
 1.Short titleThis Act may be cited as the Preserving Small Business Lending Act of 2020. 2.Repeal of small business loan data collection requirement (a)In generalPublic Law 93–495 is amended—
 (1)in section 701(b) (15 U.S.C. 1691(b))— (A)in paragraph (3), by adding or at the end;
 (B)in paragraph (4), by striking ; or and inserting a period; and (C)by striking paragraph (5);
 (2)by striking section 704B (15 U.S.C. 1691c–2); and (3)in the table of contents of such Act, by striking the item relating to section 704B.
 (b)Conforming amendmentThe Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5301 et seq.) is amended— (1)by striking section 1071; and
 (2)in the table of contents for such Act, by striking the item relating to section 1071. 